            Case 2:20-cv-05232-NIQA Document 2 Filed 10/26/20 Page 1 of 4




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Christopher Gardier                                    :             Civil Action
                                                           :
                  v.                                       :
    TRANS UNION, LLC and                                   :
    EQUIFAX INFORMATION SERVICES, LLC                      :             No.: 2:20-cv-05232
    and
    FIDELITY DEPOSIT AND DISCOUNT BANK
    D/B/A FIDELITY BANK                                 ORDER

                  AND NOW, this                day of                                    20     , it is hereby

                                                          Dennis McCarty
                  ORDERED that the application of ____________________________________, Esquire,

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is


           ✔           GRANTED.1

                       DENIED.




                                                                                                    , J.




1This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registrat ion
process for the Court's ECF system. Instructions and forms are available on the Court website.
                      Case 2:20-cv-05232-NIQA Document 2 Filed 10/26/20 Page 2 of 4
                                                IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OFPENNSYLVANIA

                                                                                                 Civil Action No# 2:20-cv-05232

                        APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT
                                  PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

I. APPLICANT’S STATEMENT

         I,            Dennis McCarty                             the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number               , for the $40.00 admission
fee.

A.      I state that I am currently admitted to practice in the following state jurisdictions:
                     MISSISSIPPI                    5/8/08                          102733
                   (State where admitted)            (Admission date)               (Attorney Identification Number)


                     (State where admitted)           (Admission date)              (Attorney Identification Number)


                     (State where admitted)           (Admission date)              (Attorney Identification Number)


B.      I state that I am currently admitted to practice in the following federal jurisdictions:

                     SCOTUS                         6/5/17                          302174
                   (Court where admitted)            (Admission date)               (Attorney Identification Number)
                     ND of Texas                    1/26/09                         MS102733
                     (Court where admitted)           (Admission date)              (Attorney Identification Number)
                     ED of Texas                    5/22/09                         MS102733
                     (Court where admitted)           (Admission date)              (Attorney Identification Number)

C.      I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney
        of this court uprightly and according to law, and that I will support and defend the Constitution of the United States.

        I am entering my appearance for                  /s/ Dennis McCarty
                                                     ___________________________________________
                                                     (Applicant’s Signature)

        Plaintiff: Christopher Gardier                10/26/2020
                                                     ___________________________________________
                                                     (Date)

           Name of Applicant's Firm    McCarty & Raburn, A Consumer Law Firm
           Address                     2931 Ridge Rd, Suite 101, #504, Rockwall TX 75032
           Telephone Number            877-994-3289
           Email Address               dennismccartylaw@gmail.com

       I declare under penalty of perjury that the foregoing is true and correct.


                   10/26/2020
       Executed on __________________________                                         /s/ Dennis McCarty
                                                                                  ______________________________________
                            (Date)                                                         (Applicant’s Signature)

                                                                                                                            04/20
               Case 2:20-cv-05232-NIQA Document 2 Filed 10/26/20 Page 3 of 4

 II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
 hereby moves for the admission of DENNIS MCCARTY                                                                     to practice
 in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe)
 that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant’s
 private and personal character is good. I certify that this application form was on this date mailed, with postage prepaid, to
 all interested counsel.

 Gary Schafkopf
 ______________________              _________________________
                                                                                        83362
                                                                             04/19/1999 ___________________
                                                                             ____________________
 (Sponsor’s Name)                    (Sponsor’s Signature)                   (Admission date)           (Attorney
                                                                                                       Identification No.)


 SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

   11 Bala Ave Bala Cynwyd PA 19004; 610-664-5200




I declare under penalty of perjury that the foregoing is true and correct.


             10/26/2020
Executed on __________________________                          ____________________________________________
                       (Date)                                                (Sponsor’s Signature)
           Case 2:20-cv-05232-NIQA Document 2 Filed 10/26/20 Page 4 of 4




                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   Christopher Gardier                                    :             Civil Action
                                                          :
                  v.                                      :
   TRANS UNION, LLC and                                   :
   EQUIFAX INFORMATION SERVICES, LLC and                  :             No.: 2:20-cv-05232
   FIDELITY DEPOSIT AND DISCOUNT BANK
   D/B/A FIDELITY BANK
                                             CERTIFICATE OF SERVICE

                                                                                      Dennis McCarty
                 I declare under penalty of perjury that a copy of the application of _________________________,

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows:


TRANS UNION LLC 1510 Chester Pike Crum Lynne PA 19022

EQUIFAX INFORMATION SERVICES LLC 2595 Interstate Dr #103, Harrisburg, PA 17110

FIDELITY DESPOIT AND DISCOUNT BANK 101 N. Blakely Street Dunmore PA 18512




                                                                        ____________________________________
                                                                        (Signature of Attorney)
                                                                         Gary Schafkopf
                                                                        ____________________________________
                                                                        (Name of Attorney)
                                                                         Dennis McCarty
                                                                        ____________________________________
                                                                        (Name of Moving Party)
                                                                         10/26/2020
                                                                        ___________________________________
                                                                        (Date)
